Citation Nr: 0026640	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-06 579A	)	DATE
	)
	)

THE ISSUE

Whether an April 21, 1998, decision of the Board of Veterans' 
Appeals (Board) deciding the issue of the reasonableness of 
attorney fee agreements should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

This matter comes before the Board from a May 1998 motion 
from the attorney for reconsideration of an April 1998 
decision of the Board.


FINDING OF FACT

The attorney has not filed a motion for CUE concerning the 
April 1998 Board decision.


CONCLUSION OF LAW

Because the attorney has not filed a motion for revision of 
the April 1998 Board decision based on clear and 
unmistakable error, the claim must be dismissed without 
prejudice to refiling.  38 C.F.R. §§ 20.1400(a), 20.1404 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In an April 1998 decision, the Board determined that the 
veteran's attorney did not meet the requirements to charge a 
fee for his services rendered before March 24, 1992, before 
VA or the Board.  The Board further decided that the attorney 
did meet the requirements for charging a fee for services 
rendered before VA or the Board after March 24, 1992, 
concerning the issue of entitlement to pension benefits; 
after April 1, 1993, concerning the issues of entitlement to 
service connection for schizophrenia or for post-traumatic 
stress disorder (PTSD); and after January 1, 1996, concerning 
the issue of entitlement to an earlier effective date for the 
award of service connection for schizophrenia.  Finally, it 
was the decision of the Board that any fee in excess of $0 
for services rendered before VA or the Board, as to any 
issue, was excessive and unreasonable. 

In May 1998, the attorney filed a motion for reconsideration 
of the April 1998 Board decision.  The attorney's motion for 
reconsideration was denied by the Board in July 1998 and he 
was notified that his statement was being construed as a 
request for revision of the April 1998 Board decision on the 
grounds of CUE.  

In August 1998, the attorney (on behalf of the veteran) 
submitted a claim of entitlement to an effective date earlier 
than April 20, 1989, for an award of service connection for 
schizophrenia based upon clear and unmistakable error in 
prior RO decisions which failed to allow the claim.

In April 1999, the Board notified the attorney that, despite 
its July 1998 letter, it would not consider his May 1998 
motion for reconsideration as a motion for CUE unless he 
informed VA within 60 days that he wanted it to be construed 
as a motion for CUE.  The attorney was also provided a copy 
of the final CUE regulations.  

In July 1999, the attorney submitted a written statement to 
the Board referencing the veteran and inquiring as to the 
status of the issue of clear and unmistakable error under the 
new law.

In an August 1999 written statement, the attorney stated that 
"this will constitute [the veteran's] memorandum in support 
of his motion for reconsideration based on clear and 
unmistakable error pursuant to public law 105-111.  The 
veteran strongly contends that the decision denying him 
schizophrenia was clear and unmistakable error because it was 
undebatable. . . . [The veteran] urges the Board at this 
point in time to find clear and unmistakable error pursuant 
to 38 C.F.R. 3.105(b)."  

The next correspondence received from the attorney was dated 
in October 1999.  He requested consideration of the 
correspondence as a request to act upon the "CUE issue for 
[the veteran] at this time."


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A motion for reconsideration, whenever 
filed, will not be considered a motion for CUE in a Board 
decision.  38 C.F.R. § 20.1404(e) (1999).

In April 1999, the Board notified the attorney that it would 
not consider his May 1998 motion for reconsideration as a 
motion for CUE unless he informed VA within 60 days that he 
wanted it to be construed as a motion for CUE.  Additional 
correspondence was thereafter received from the attorney; 
however, he made no mention of a claim for CUE in the April 
1998 Board decision which adjudicated the reasonableness of 
attorney fee agreements.  In July and August 1999, he 
referred to the new law and/or Public Law 105-111, which 
added a new section to the United States Code, 38 U.S.C.A. § 
7111, giving the Board authority to revise prior Board 
decisions on the grounds of CUE.  However, he argued that 
this provision was applicable to the veteran's claim of CUE 
in a 1978 RO decision.  Again, in October 1999 he requested 
action on the veteran's claim of CUE.  At no time after 
issuance of the April 1999 letter did he indicate that he 
wanted his May 1998 motion for reconsideration of the April 
1998 Board decision to be construed as a motion for CUE in 
that decision.  

Because the attorney has not filed a motion for CUE 
concerning the April 1998 Board decision, the claim is 
dismissed without prejudice.  See 38 C.F.R. §§ 20.1400(a), 
20.1404 (1999). 


ORDER

The motion is dismissed without prejudice to refiling.


		
	J. SHERMAN ROBERTS
Veterans Law Judge
Board of Veterans' Appeals

 


